FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ASANTE, an Oregon nonprofit         No. 16-16866
corporation; CLARK COUNTY,
NEVADA; RENOWN REGIONAL                D.C. No.
MEDICAL CENTER, Nevada non          3:14-cv-03226-
profit corporation; SKY LAKES            EMC
MEDICAL CENTER, INC., An Oregon
Non Profit Corporation; SOUTHERN
HILLS MEDICAL CENTER, LLC, A
Nevada Limited Liability Company;
SUNRISE HOSPITAL AND MEDICAL
CENTER, LLC, A Delaware Limited
Liability Company registered in
Nevada; PHC-FORT MOHAVE, INC.,
An Arizona Corporation; HAVASU
REGIONAL MEDICAL CENTER, LLC,
A Delaware Limited Liability
Company registered in Arizona, on
behalf of HAVASU REGIONAL
MEDICAL CENTER in Lake Havasu
City, Arizona; VALLEY HEALTH
SYSTEMS, LLC, A Delaware Limited
Liability Company registered in
Nevada; SPARKS FAMILY HOSPITAL,
INC., A Nevada Corporation;
SUMMERLIN HOSPITAL MEDICAL
CENTER, LLC; YUMA REGIONAL
MEDICAL CENTER, An Arizona non
Profit Corporation; SUNRISE
MOUNTAINVIEW HOSPITAL, INC., A
2   ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

Nevada Corporation; RENOWN
SOUTH MEADOWS MEDICAL
CENTER, Nevada Non Profit
Corporation,
              Plaintiffs-Appellants,

                 v.

CALIFORNIA DEPARTMENT OF
HEALTH CARE SERVICES; JENNIFER
KENT, Director of the California
Department of Healthcare Services,
              Defendants-Appellees.
    ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.       3

ASANTE, an Oregon nonprofit          No. 16-17080
corporation; CLARK COUNTY,
NEVADA; RENOWN REGIONAL                D.C. No.
MEDICAL CENTER, Nevada non          3:14-cv-03226-
profit corporation; SKY LAKES            EMC
MEDICAL CENTER, INC., An Oregon
Non Profit Corporation; SOUTHERN
HILLS MEDICAL CENTER, LLC, A
Nevada Limited Liability Company;
SUNRISE HOSPITAL AND MEDICAL
CENTER, LLC, A Delaware Limited
Liability Company registered in
Nevada; PHC-FORT MOHAVE, INC.,
An Arizona Corporation; HAVASU
REGIONAL MEDICAL CENTER, LLC,
A Delaware Limited Liability
Company registered in Arizona, on
behalf of HAVASU REGIONAL
MEDICAL CENTER in Lake Havasu
City, Arizona; VALLEY HEALTH
SYSTEMS, LLC, A Delaware Limited
Liability Company registered in
Nevada; SPARKS FAMILY HOSPITAL,
INC., A Nevada Corporation;
SUMMERLIN HOSPITAL MEDICAL
CENTER, LLC; YUMA REGIONAL
MEDICAL CENTER, An Arizona non
Profit Corporation; SUNRISE
MOUNTAINVIEW HOSPITAL, INC., A
Nevada Corporation; RENOWN
SOUTH MEADOWS MEDICAL
CENTER, Nevada Non Profit
Corporation,
4   ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

               Plaintiffs-Appellees,

                v.

CALIFORNIA DEPARTMENT OF
HEALTH CARE SERVICES; JENNIFER
KENT, Director of the California
Department of Healthcare Services,
             Defendants-Appellants.
    ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.       5

ASANTE, an Oregon nonprofit          No. 17-15550
corporation; CLARK COUNTY,
NEVADA; RENOWN REGIONAL                D.C. No.
MEDICAL CENTER, Nevada non          3:14-cv-03226-
profit corporation; SKY LAKES            EMC
MEDICAL CENTER, INC., An Oregon
Non Profit Corporation; SOUTHERN
HILLS MEDICAL CENTER, LLC, A          OPINION
Nevada Limited Liability Company;
SUNRISE HOSPITAL AND MEDICAL
CENTER, LLC, A Delaware Limited
Liability Company registered in
Nevada; PHC-FORT MOHAVE, INC.,
An Arizona Corporation; HAVASU
REGIONAL MEDICAL CENTER, LLC,
A Delaware Limited Liability
Company registered in Arizona, on
behalf of HAVASU REGIONAL
MEDICAL CENTER in Lake Havasu
City, Arizona; VALLEY HEALTH
SYSTEMS, LLC, A Delaware Limited
Liability Company registered in
Nevada; SPARKS FAMILY HOSPITAL,
INC., A Nevada Corporation;
SUMMERLIN HOSPITAL MEDICAL
CENTER, LLC; YUMA REGIONAL
MEDICAL CENTER, An Arizona non
Profit Corporation; SUNRISE
MOUNTAINVIEW HOSPITAL, INC., A
Nevada Corporation; RENOWN
SOUTH MEADOWS MEDICAL
CENTER, Nevada Non Profit
Corporation,
6      ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

                      Plaintiffs-Appellees,

                      v.

 CALIFORNIA DEPARTMENT OF
 HEALTH CARE SERVICES; JENNIFER
 KENT, Director of the California
 Department of Healthcare Services,
              Defendants-Appellants.


         Appeal from the United States District Court
            for the Northern District of California
          Edward M. Chen, District Judge, Presiding

            Argued and Submitted March 14, 2018
                  San Francisco, California

                        Filed April 2, 2018

    Before: Ferdinand F. Fernandez, M. Margaret McKeown,
             and Julio M. Fuentes,* Circuit Judges.

                   Opinion by Judge Fernandez




    *
      The Honorable Julio M. Fuentes, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
       ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.                        7

                            SUMMARY**


                               Medicaid

     Reversing the district court’s partial summary judgment
in favor of the California Department of Health Care Services
and its director, the panel held that the Department did not
violate the dormant Commerce Clause in adopting Medi-Cal
policies related to reimbursement to out-of-state hospitals.

    The panel held that the Department was acting as a
market participant, rather than a regulator, when it set rates of
reimbursement to hospitals for those who were essentially
insured as beneficiaries under Medi-Cal in a manner much
like that of a private insurer participating in the market. The
Department therefore was exempt from dormant Commerce
Clause requirements.


                             COUNSEL

Thomas J. Weiss (argued), Los Angeles, California; Michael
S. Sorgen, Berkeley, California; Dean L. Johnson, Camano
Island, Washington; for Plaintiffs-Appellants/Cross-
Appellees.

Joshua Sondheimer (argued), Deputy Attorney                     General;
Susan M. Carson, Supervising Deputy Attorney                    General;
Julie Weng-Gutierrez, Senior Assistant Attorney                 General;
Xavier Becerra, Attorney General; Office of the                 Attorney

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
8       ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

General, San Francisco, California; for Defendants-
Appellees/Cross-Appellants.


                                  OPINION

FERNANDEZ, Circuit Judge:

    Nineteen hospitals1 located outside of the State of
California but near the California border with their respective
states brought this action against the California Department
of Health Services and against its director, Jennifer Kent, in
her official capacity (collectively “the Department”). The
Department supervises2 administration of the Medi-Cal3
program. California participates in federal Medicaid4 through
the Medi-Cal program.5 The Hospitals asserted that when the
Department adopted certain Medi-Cal policies related to
Medi-Cal reimbursement to out-of-state hospitals it violated
the Commerce Clause of the United States Constitution.6 The
district court held that the Department had violated the
dormant (or negative) Commerce Clause, but denied the


    1
      Those hospitals are encompassed by the entities listed in the caption
of this case. Hereafter, we refer to them collectively as “Hospitals” or
“the Hospitals.”
    2
        Cal. Welf. & Inst. Code § 10740.
    3
        Cal. Welf. & Inst. Code § 14000.4.
    4
        See 42 U.S.C. §§ 1396–1396w-5.
    5
        See Cal. Welf. & Inst. Code §§ 14000–14199.56.
    6
        See U.S. Const. art. I, § 8, cl. 3.
      ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.                       9

Hospitals’ claim for retroactive monetary relief. In No. 16-
16866, the Hospitals appealed the denial of retroactive relief,
and in No. 16-17080 the Department cross-appealed the
determination that its policies violated the dormant
Commerce Clause. Also, in No. 17-15550, the Department
appealed the grant of attorney’s fees to the Hospitals. See
42 U.S.C. § 1988(b). If the Department was acting as a
market participant in this regard, it was exempt from dormant
Commerce Clause restrictions. It was so acting. Thus, we
reverse.

                         BACKGROUND

    The Hospitals filed a complaint in the Superior Court of
the State of California on June 12, 2014, alleging that
portions of the Department’s reimbursement methodologies
violated the dormant Commerce Clause.7 The Department
removed the action to the United States District Court for the
Northern District of California. Thereafter, the parties filed
cross-motions for summary judgment, and the district court
granted a partial summary judgment to the Hospitals.
Specifically, the district court held that certain of the
Department’s reimbursement policies regarding out-of-state
hospitals violated the dormant Commerce Clause.

    After the district court issued its summary judgment
ruling, the parties met and conferred and the court issued
another order entitled “Order Re Outstanding Provisions”
which clarified and resolved several of the issues the court
had raised in its summary judgment order and enumerated
steps that the Department was required to take in order to

    7
      We note the Hospitals made a number of other claims, which, as will
appear, are not ultimately relevant to the decision of these appeals.
10    ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

ensure that its reimbursement methodologies complied with
the dormant Commerce Clause. The district court later
denied the Hospitals’ request for retroactive monetary relief
under California Civil Procedure Code section 1085 for
certain reimbursements incurred between July 1, 2013, (the
date on which the Department implemented its current
methodology) and December 21, 2015 (the date on which the
district court issued its summary judgment order).

    The Hospitals then filed a premature appeal to this court
that was dismissed. Following that, the Department filed a
motion for reconsideration of the summary judgment order on
the grounds that the Hospitals had waived the federal claims
and were relying solely on California Civil Procedure Code
section 1085, which did not provide a basis for relief. In
response, the Hospitals sought leave to file an amended
complaint to add a civil rights claim as a basis for their
constitutional and statutory claims. See 42 U.S.C. § 1983.
The district court granted the Hospitals’ motion to file an
amended complaint. The court also granted the Department’s
motion for reconsideration and clarified that the Hospitals
were not entitled to any relief under section 1085. The
Hospitals moved for an award of attorney’s fees. See
42 U.S.C. § 1988(b). The district court granted the Hospitals’
motion and awarded them fees. These appeals ensued.

     JURISDICTION AND STANDARDS OF REVIEW

   The district court had jurisdiction pursuant to 28 U.S.C.
§§ 1331, 1343, 1367. We have jurisdiction pursuant to 28
U.S.C. § 1291.

   “We review de novo a district court’s grant of summary
judgment.” Martinez v. City of Los Angeles, 141 F.3d 1373,
        ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.                     11

1378 (9th Cir. 1998). “We also review constitutional claims
de novo.” Engquist v. Or. Dep’t of Agric., 478 F.3d 985, 992
(9th Cir. 2007). In addition, we review questions of federal
and state law de novo. Churchill v. F/V Fjord (In re
McLinn), 739 F.2d 1395, 1398, 1403 (9th Cir. 1984) (en
banc). If there is no state supreme court decision on a state
law issue, we look “to other state-court decisions, well-
reasoned decisions from other jurisdictions, and any other
available authority to determine the applicable state law.”
Burns v. Int’l Ins. Co., 929 F.2d 1422, 1424 (9th Cir. 1991).
State appeals court decisions on state law issues “provide
guidance and instruction and are not to be disregarded in the
absence of convincing indications that the state supreme court
would hold otherwise.” Id.

                            DISCUSSION

    While the parties have raised a number of other issues,8 if
the Department was a market participant, none of the other
issues has any relevance to the disposition of these appeals
because each one is premised on a determination that the
Department was acting as a regulator rather than as a market
participant. As we will explain, the premise is itself invalid.

    The Commerce Clause provides that Congress shall have
the power “[t]o regulate Commerce . . . among the several
States.” U.S. Const. art. I, § 8, cl. 3. “Though phrased as a


    8
       Those are: did Congress in effect grant the Department immunity
from Commerce Clause attacks with respect to the distribution of disparate
share hospital payments; did the Department improperly use the Medicare
index in setting forth the wage index for the Hospitals; would the ordering
of retroactive payments be proper; and was an award of attorney’s fees
proper.
12    ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

grant of regulatory power to Congress, the Clause has long
been understood to have a ‘negative’ aspect that denies the
States the power unjustifiably to discriminate against or
burden the interstate flow of articles of commerce.” Or.
Waste Sys., Inc. v. Dep’t of Envtl. Quality of State of Or.,
511 U.S. 93, 98, 114 S. Ct. 1345, 1349, 128 L. Ed. 2d 13
(1994). This concept—known as the dormant Commerce
Clause—“is driven by concern about economic
protectionism—that is, regulatory measures designed to
benefit in-state economic interests by burdening out-of-state
competitors.” Dep’t of Revenue of Ky. v. Davis, 553 U.S.
328, 337–38, 128 S. Ct. 1801, 1808, 170 L. Ed. 2d 685 (2008)
(internal quotation marks omitted). The point is to “prevent
a State from retreating into . . . economic isolation.” Id. at
338, 128 S. Ct. at 1808 (internal quotation marks omitted).
Thus, “[i]f a statute discriminates against out-of-state entities
on its face, in its purpose, or in its practical effect, it is
unconstitutional unless it serves a legitimate local purpose,
and this purpose could not be served as well by available
nondiscriminatory means.” Rocky Mountain Farmers Union
v. Corey, 730 F.3d 1070, 1087 (9th Cir. 2013) (internal
quotation marks omitted). It is most likely benign if it “does
not isolate [the State] and protect its producers from
competition.” Id. at 1090. “Absent discrimination, we will
uphold the law unless the burden imposed on interstate
commerce is clearly excessive in relation to the putative local
benefits.” Id. at 1087–88 (alteration and internal quotation
marks omitted).

    However, states are not merely regulators, they are also
economic actors that participate in the marketplace. When a
state is acting as a market participant, rather than a market
regulator, its decisions are exempted from the dormant
Commerce Clause. Davis, 553 U.S. at 339, 128 S. Ct. at
        ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.           13

1809. This distinction recognizes that “[t]here is no
indication of a constitutional plan to limit the ability of the
States themselves to operate freely in the free market.”
Reeves, Inc. v. Stake, 447 U.S. 429, 437, 100 S. Ct. 2271,
2277, 65 L. Ed. 2d 244 (1980); see also Hughes v. Alexandria
Scrap Corp., 426 U.S. 794, 810, 96 S. Ct. 2488, 2498, 49 L.
Ed. 2d 220 (1976). When doing so, they can also choose “to
favor [their] own citizens.” Id. at 810, 96 S. Ct. at 2498. This
is supported by concepts of state sovereignty, the right of
private businesses to exercise their own independent
discretion, and the fact that state proprietary decisions are
laced with other complex and politically charged
considerations. See Reeves, 447 U.S. at 438–39, 100 S. Ct. at
2278–79.

    An activity is exempt under the market participant
exception if it is a “proprietary rather than regulatory
activity” that may be “analogized to the activity of” a private
entity. New Energy Co. of Ind. v. Limbach, 486 U.S. 269,
277–78, 108 S. Ct. 1803, 1810, 100 L. Ed. 2d 302 (1988).
Thus, under the dormant Commerce Clause, the Supreme
Court has held that Maryland’s program favoring in-state car-
hulk processors,9 South Dakota’s sale of (and decision not to
sell) cement,10 and Kentucky’s favorable taxation of local
municipal bonds (but not out-of-state bonds)11 were exempt
from dormant Commerce Clause restrictions.




   9
       Hughes, 426 U.S. at 796, 96 S. Ct. at 2491.
   10
        Reeves, 447 U.S. at 440, 100 S. Ct. at 2279.
   11
        Davis, 553 U.S. at 331–32, 128 S. Ct. at 1804.
14    ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

    In drawing the line between regulators and market
participants, we have pointed out that “a court must examine
whether the state or local government has imposed
restrictions that ‘reach beyond the immediate parties with
which the government transacts business.’” Big Country
Foods, Inc. v. Bd. of Educ. of Anchorage Sch. Dist., 952 F.2d
1173, 1178 (9th Cir. 1992). If the state does that, it indicates
that the state is seeking to regulate, not just participate in the
market. See White v. Mass. Council of Constr. Emps., Inc.,
460 U.S. 204, 211 n.7, 103 S. Ct. 1042, 1046 n.7, 75 L. Ed.
2d 1 (1983); see also S.-Cent. Timber Dev., Inc. v. Wunnicke,
467 U.S. 82, 95, 104 S. Ct. 2237, 2244, 81 L. Ed. 2d 71
(1984) (plurality opinion); Pike v. Bruce Church, Inc.,
397 U.S. 137, 142, 90 S. Ct. 844, 847, 25 L. Ed. 2d 174
(1970).

    Here the Department sets rates of reimbursement to
hospitals for those who are essentially insured as
beneficiaries under Medi-Cal in a manner much like that of
a private insurer participating in the market. See, e.g., DB
Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc.,
852 F.3d 868, 872 (9th Cir. 2017). Like others in the market,
no one is required to deal with the Department. The
beneficiaries (insureds) who receive protection through the
program voluntarily choose to participate. See Cal. Code
Regs. tit. 22, § 50143. The state does not force it upon them
by regulation or otherwise. Id. More importantly, the
Hospitals are not required to participate in the Medi-Cal
insurance program; no hospital is. They may or may not, as
they see fit. See Cal. Welf. & Inst. Code § 14043.1(o); Cal.
Ass’n of Med. Prods. Suppliers v. Maxwell-Jolly, 199 Cal.
App. 4th 286, 309, 131 Cal. Rptr. 3d 692, 712 (2011); see
also Sierra Med. Servs. All. v. Kent, __ F.3d __, No. 14-
56483, 2018 WL 1161864, at *5 (9th Cir. Mar. 6, 2018). In
     ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.              15

fact, if a Medi-Cal beneficiary wishes to use the services of
a hospital, it is incumbent upon that beneficiary to ascertain
whether the hospital has chosen to participate in the program.
See Lackner v. Dep’t of Health Servs., 29 Cal. App. 4th 1760,
1765, 35 Cal. Rptr. 2d 482, 485 (1994). Of course, that is the
very sort of issue that is faced regularly by insureds in the
private insurance market. Finally, lest there be doubt, we
note that, like any other market participant, the Department
is subject to market pressures and conditions. It must, indeed,
set its payment rates at a level that is “sufficient to enlist
enough providers so that care and services are available under
the plan at least to the extent that such care and services are
available to the general population in the geographic area.”
42 U.S.C. § 1396a(a)(30)(A).

     This program is very similar to the program endorsed by
us when we decided that the State of Alaska was acting as a
market participant when it instituted a milk-purchase plan.
There, as here, the state received federal funds to purchase
benefits for its citizens. Big Country Foods, 952 F.2d at
1175. There it was milk for school children. Id. Here, it is
medical services for the beneficiaries. There, as here, the
state just dealt with the providers and did not engage in
downstream regulation. See id. at 1178–79. It did not try to
tell third parties what they could or could not do. That was so
even though the state level government itself did impose rules
on individual school districts—the actual buyers—because
we deemed the districts to be the state for this purpose. Id. at
1179. Moreover, the fact that federal funds (and regulations)
were involved made no real difference because that alone did
not deprive the state “of the market participant exception to
the dormant commerce clause.” Id. at 1180.
16        ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.

    It is worth noting, also, that the Medi-Cal program does
not resemble a situation where a state has absolute monopoly
over a resource and uses that monopoly to interfere with
interstate commerce. See W. Oil & Gas Ass’n v. Cory,
726 F.2d 1340, 1342–43 (9th Cir. 1984). In Cory, the state
was using the fact that it held title to the land underlying the
ocean in order to impose what amounted to a tax on foreign
and interstate commerce by those who chose to move product
from sea to land and vice versa. Id. at 1341. We held that the
state’s misuse of its monopoly could not be countenanced
because it imposed an undue burden upon interstate
commerce. Id. at 1343. The Medi-Cal program gives the
Department no such arbitrary power. No one is required to
use or sell to the program, any more than anyone is required
to participate in a private insurance plan. The Department is
not autarchic; the market is.

    Finally, we have not overlooked the Hospitals’ argument
that due to federal law12 and their own state laws13 they are
required to render emergency services to everyone, including
those who are indigent. That may include Medi-Cal
beneficiaries. We fail to see how that removes the
Department from the market participant category. The
burdens imposed by the statutes are not imposed by the
Department; they apply to everyone regardless of their wealth
or insurance status, if any. That is, if a hospital desires
payment by others, it must follow the policies of the entity
paying them—whether that is the Department, or an
insurance company, or another payor, or someone else. That


     12
          42 U.S.C. § 1395dd(b).
    13
       See Ariz. Rev. Stat. § 20-2803(C); Nev. Rev. Stat. § 439B.410(1);
Or. Rev. Stat. § 441.094(2).
         ASANTE V. CAL. DEP’T OF HEALTH CARE SERVS.                  17

alone does not serve to disqualify the Department from being
a market participant along with all of the other participants.

     Thus, Alaska’s purchase of milk for its citizens is not at
all unlike the Department’s purchases of medical services for
its beneficiaries.14 The result, therefore, is the same—the
exception remains applicable.           The Department’s
reimbursement methodology does not violate the dormant
Commerce Clause.

                          CONCLUSION

    The district court’s resolution of the market participant
issue was the foundation of its decision’s whole edifice and
with the demolition of that foundation, the whole edifice falls
and shatters. Thus, we need not and do not opine on the
questions presented by the other issues placed before us in
No. 16-16866 and No. 16-17080. Of course, with that
determination, the attorney’s fees award falls also; thus, we
will not discuss the questions involved in No. 17-15550.

    REVERSED.




    14
       To the extent that a California court disagreed with the above
explication, it incorrectly decided the federal questions in the dormant
Commerce Clause case before it and, of course, its conclusions do not
bind us. See Children’s Hosp. & Med. Ctr. v. Bontá, 97 Cal. App. 4th
740, 768, 118 Cal. Rptr. 2d 629, 650 (2002).